 



EXHIBIT 10.15
AMENDED & RESTATED DIGITAL MUSIC DOWNLOAD SALES AGREEMENT
This Agreement is by and between “ITUNES” and “COMPANY”, as each is identified
on the attached Cover Sheet, and is entered into as of the Effective Date (as
defined herein).
          WHEREAS, ITUNES and COMPANY are parties to one or more Current
Agreement(s) (as defined herein);
          WHEREAS, ITUNES desires and, in exchange for ITUNES’ obligations
herein, COMPANY is willing to allow ITUNES to sell COMPANY’s content in digital
form on modified terms as provided herein;
          NOW, THEREFORE, in consideration of the mutual promises and agreements
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, ITUNES and COMPANY (each a “Party”
and collectively, “Parties”) hereby agree as follows:
     1. Definitions.
The following terms shall have the following meanings for purposes of this
Agreement:

  (a)   “Content File” means each digital file containing COMPANY Content,
applicable Artwork (if any), parental advisory notices (if any), copyright
notices (if any), and associated metadata (e.g., artist name, track or video
title, track or video title version (if applicable), territories cleared for
sale, copyright notice, ISRC, UPC and corresponding album title (if applicable)
and editorial content data (if any)).     (b)   “Content Usage Rules” means the
usage rules applicable to COMPANY Content in the form of Regular eMasters and
Plus eMasters available on the Online Store that specify the terms under which a
Regular eMaster and Plus eMaster, respectively, may be used, as set forth in
Exhibit A attached hereto, and which may be modified by ITUNES from time to
time, subject to prior written approval by COMPANY (such approval or disapproval
not to be unreasonably delayed) in the event of a material change to such usage
rules.     (c)   “Security Solution” means the proprietary Apple content
protection system marketed as Fairplay, in effect as of the Effective Date used
to protect Regular eMasters (but, for avoidance of doubt, not Plus eMasters)
sold on the Online Store pursuant to this Agreement, which content protection
system shall be no less protective than the protection system used to protect
similar third party content sold on the Online Store, and which may be modified
by ITUNES from time to time, subject to prior written approval by COMPANY (such
approval not to be unreasonably withheld, delayed or conditioned) in the event
of a material change to such content protection system such that Regular
eMasters are being protected less than before.

 



--------------------------------------------------------------------------------



 



  (d)   “eMaster” or “eMasters” means copies of COMPANY Content in digital form
suitable for exploitation on the Online Store, in the Format and (i) having the
Security Solution (“Regular eMasters”) or (ii) having no Security Solution
(“Plus eMasters”), which ITUNES may sell on the Online Store pursuant to the
terms and conditions of this Agreement.     (e)   “Format” or “Formatting” means
the digital format for content set forth in Exhibit C-1 attached hereto or the
process of converting content into eMasters.     (f)   “Non-Transfer Device”
means a device, such as an iPod or a cell phone, having the Security Solution,
which can receive eMasters by any means for their storage and/or playback via
proprietary Apple software, but which cannot transfer eMasters with their
content rights keys to any other device.     (g)   “Transfer Device” means a
device, such as a computer, having the Security Solution, which can receive
eMasters by any means for their storage and/or playback via proprietary Apple
software, transfer eMasters with their content rights keys to any Non-Transfer
Device or Transfer Device and/or burn audio-only eMasters as an audio CD.    
(h)   “Fulfillment Activities” means sales activities relating to the sale and
delivery of eMasters, provided by COMPANY, pursuant to the terms and conditions
of this Agreement.     (i)   “Current Agreement” means any DIGITAL MUSIC
DOWNLOAD SALES AGREEMENT or DIGITAL VIDEO DOWNLOAD SALES AGREEMENT by and
between COMPANY and ITUNES that is in effect as of the date this Agreement is
signed by both Parties and the territory of which includes any part of the
Territory (as defined herein). The Current Agreement with the earliest effective
date is referred to as the “Earliest Current Agreement.”     (j)   “Effective
Date” means the Signature Date.     (k)   “Term” means the period beginning on
the Effective Date, and ending on October 1, 2009. The Term shall automatically
renew for additional, successive three-year periods unless either Party provides
written notice to the other Party of its intent to terminate this Agreement at
least ninety (90) days prior to the expiration of the then-effective Term.    
(l)   “Territory” means the European Economic Area (fifteen old and ten new
member states of the European Union: Austria, Belgium, Cyprus, The Czech
Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Ireland,
Italy, Latvia, Lithuania, Luxembourg, Malta, Netherlands, Poland, Portugal,
Slovakia, Slovenia, Spain, Sweden, and the United Kingdom; and three of the four
states of the European Free Trade Association: Iceland, Norway and
Liechtenstein), and Switzerland; and any other country or territory where
COMPANY authorises ITUNES hereunder, as the case may be.

  (m)   “Online Store” means an electronic store and its

2 of 26



--------------------------------------------------------------------------------



 



storefronts branded, and owned and/or controlled by ITUNES or an affiliate of
ITUNES.

  (n)   “Regular COMPANY Content” means sound recordings owned or controlled by
COMPANY and in which COMPANY has cleared (as provided in Section 4 below) the
necessary rights to authorize electronic sales and sound recording performances
in Regular eMaster format by ITUNES pursuant to the terms of this Agreement.    
(o)   “Plus COMPANY Content” means sound recordings owned or controlled by
COMPANY and in which COMPANY has cleared (as provided in Section 4 below) the
necessary rights to authorize electronic sales and sound recording performances
in Plus eMaster format by ITUNES pursuant to the terms of this Agreement.    
(p)   “COMPANY Content” means Regular COMPANY Content and Plus COMPANY Content.
All sound recordings that are provided by or on behalf of COMPANY to ITUNES are
deemed owned or controlled by COMPANY and cleared by COMPANY as provided in
Section 4 below.     (q)   “Artwork” means album cover artwork, screen shots
and/or any other artwork relating to COMPANY Content that COMPANY has cleared
for use by ITUNES in accordance with Section 2 below. All artwork that is
provided by or on behalf of COMPANY to ITUNES is deemed cleared by COMPANY.

  2.   Authorization.

  (a)   Subject to the terms of this Agreement, COMPANY hereby appoints ITUNES
as a reseller of eMasters in the Territory. Accordingly, COMPANY hereby grants a
non-exclusive right to ITUNES, during the Term, to:

  i.   reproduce and Format COMPANY Content delivered by COMPANY or by COMPANY’S
representative designated by COMPANY in writing into eMasters;     ii.  
perform, exhibit and make available by streaming clips of the COMPANY Content
(“Clips”) to promote the sale of applicable eMasters on the Online Store in
accordance with Exhibit C-1;     iii.   promote, market, sell, distribute,
perform and electronically fulfill and deliver eMasters and associated metadata
to purchasers via the Online Store;     iv.   reproduce, display, distribute and
electronically fulfill and deliver Artwork for personal use solely in
conjunction with the applicable purchased eMaster; and     v.   use COMPANY
Content, Artwork and metadata as may be reasonably necessary or desirable for
ITUNES to exercise ITUNES’ rights under the terms of this Agreement.

3 of 26



--------------------------------------------------------------------------------



 



  (b)   ITUNES shall not be authorized to use COMPANY Content or Artwork in any
manner or form not expressly authorized herein, provided that ITUNES may modify
metadata as reasonably necessary to correct errors or to append sub-genres or
like information for artist and content categories. Nothing in this Agreement
shall be construed to prevent COMPANY from marketing or selling COMPANY Content
or Artwork by any means.     (c)   ITUNES shall not pledge, mortgage or
otherwise encumber any part of the COMPANY Content, eMasters, or Artwork.

  3.   COMPANY Obligations.

  (a)   Except for a special circumstance, such as an exclusive, limited-time,
one-off promotion for particular COMPANY Content, or for a reason beyond
COMPANY’s control (e.g., a third party contractual restriction), or as otherwise
agreed by the Parties, COMPANY (or a third party designated by COMPANY in
writing and approved by ITUNES) shall commence delivery of all existing COMPANY
Content as soon as reasonably possible following the Effective Date, and
prospectively during the Term, for just cleared COMPANY Content and new
releases, at least in time for ITUNES to begin selling eMasters the earlier of a
general release date, provided by COMPANY, or when any other distributor is
permitted to begin selling, or making commercially available, COMPANY Content in
any format. COMPANY may provide written notice to ITUNES, at the time that
COMPANY delivers particular COMPANY Content to ITUNES (and, for any
already-delivered COMPANY Content, no later than the Effective Date), that such
COMPANY Content is not authorized hereunder to be sold as Plus eMasters (“Plus
Excluded Content”); provided, however, that (i) COMPANY may not provide such
notice for any COMPANY Content that COMPANY permits any other distributor to
sell, or otherwise make commercially available, DRM-free in the Territory and
(ii) if COMPANY subsequently permits any other distributor to begin selling, or
otherwise making commercially available, any Plus Excluded Content DRM-free in
the Territory, then COMPANY shall withdraw such notice at least in time for
ITUNES to begin selling the applicable Plus Excluded Content as Plus eMasters at
the same time as any such other distributor.     (b)   Except as otherwise
agreed by the Parties, COMPANY shall make all COMPANY Content that COMPANY
authorizes herein for sale on the Online Store available in both a so-called
“single” format and in a multi-track “album” format. ITUNES may sell eMasters on
the Online Store in the format that ITUNES believes most favorably furthers the
commercial purpose of this Agreement and otherwise in accordance with ITUNES’
then-current Online Store business practices.     (c)   COMPANY shall deliver
Content Files to ITUNES, at COMPANY’S expense, in the Delivery Format and via
the Delivery Method set forth in Exhibit C-1 attached hereto.

4 of 26



--------------------------------------------------------------------------------



 



  4.   Royalties.

  (a)   COMPANY shall be responsible for and timely pay: (i) all record
royalties to artists, producers, performers, musicians and other record royalty
participants for the manufacture, storage, distribution and sale of eMasters,
(ii) all payments that may be required under collective bargaining agreements
applicable to COMPANY or third parties other than ITUNES, and (iii) any other
royalties, fees and/or sums payable with respect to the sound recordings,
Artwork, metadata and other materials provided by COMPANY (including, without
limitation, any moral rights or rights of performership associated therewith)
and/or ITUNES’ authorized use thereof hereunder.     (b)   ITUNES shall be
responsible for obtaining reproduction and distribution (i.e., mechanical)
rights, and song performance (i.e., communication to the public) rights, from,
and for making and making arrangements for payments, royalties or sums payable
to, composers, lyricists, authors and music publishers as may be reasonably
necessary for the commercial exploitation hereunder of the compositions embodied
in eMasters (“Author’s Rights”). Despite the foregoing, to the extent that
COMPANY owns or controls any part of such Author’s Rights, COMPANY shall not
withhold such rights in any way that could frustrate the purpose of this
Agreement. The Parties acknowledge that the wholesale prices set forth in
Exhibit B-1 reflect a deduction for Author’s Rights at the prevailing
industry-wide royalty rates (currently estimated at eight percent (8%) of retail
price) and that, in the event that higher or lower prevailing industry-wide
royalty rates are established (whether by a court or tribunal within the
Territory or through negotiations), then the wholesale prices set forth in
Exhibit B-1 shall be prospectively reduced or increased (as the case may be)
using such established industry-wide royalty rates.

  5.   Wholesale Price.

ITUNES shall pay COMPANY for eMasters sold by ITUNES hereunder the applicable
wholesale prices set forth in Exhibit B-1, which wholesale prices shall remain
in effect throughout the Term (subject to Section 4(b)). ITUNES shall pay
COMPANY the applicable wholesale price in Sterling (GBP) with respect to sales
from the Online Store in the United Kingdom, and in Euros with respect to sales
from any other Online Store in the Territory. ITUNES shall provide notice (which
may be by email) at least five (5) days prior to an increase in the retail price
of an eMaster in any format (e.g., single-track, multi-track), and shall
consider COMPANY’s views in relation to such increase in price. For avoidance of
doubt, ITUNES reserves the right to determine the retail price in its sole
discretion.

  6.   ITUNES Obligations.

  (a)   ITUNES shall condition sale and delivery of eMasters upon an end user’s
acknowledgement of terms of use for such eMasters (“Terms of Use”), which Terms
of Use shall be no less restrictive than the Content Usage Rules, and shall
state that the sale of eMasters does not transfer to purchaser any commercial or
promotional use rights in the eMasters.     (b)   Subject to Section 4, ITUNES
shall be responsible for all costs associated with ITUNES’ Fulfillment
Activities.

5 of 26



--------------------------------------------------------------------------------



 



  (c)   If there is a change of circumstance during the Term as a result of
which COMPANY reasonably believes that it does not have, or no longer has, the
rights necessary to authorize ITUNES to use any COMPANY Content or Artwork as
provided for herein, or COMPANY reasonably believes that ITUNES’ continued sale
of any COMPANY Content or Artwork will substantially harm COMPANY’s relations,
or violates the terms of any of COMPANY’S agreements, with any applicable
copyright owner, artist, producer, director (in the case of audio-visual
content) or distributor (each a “Clearance Issue”), then COMPANY shall have the
right to withdraw, upon written notice to ITUNES’ designated representative,
authorization for the sale of such COMPANY Content or Artwork to the extent of
such Clearance Issue. Following ITUNES’ receipt of such written notice by
COMPANY, ITUNES shall cease to offer such COMPANY Content or Artwork for sale as
specified in the notice within three (3) business days after ITUNES’ receipt of
such notice of withdrawal, and COMPANY shall use commercially reasonable efforts
to clear such withdrawn COMPANY Content or Artwork and shall promptly notify
ITUNES if and when such COMPANY Content or Artwork has been cleared and is again
authorized for sale by ITUNES as provided herein. COMPANY shall not withdraw any
authorization with respect to COMPANY Content or Artwork if COMPANY continues to
provide such authorization to any other on-line digital distributor of COMPANY
Content. ITUNES’ current designated representative for such notices is
itunesproducer@apple.com. ITUNES may, from time to time, change the designated
representative and means for giving written notice by posting a notice on its
Label Connect site.     (d)   ITUNES reserves the right to pull-down, or not
offer for sale, any COMPANY Content or Artwork in the event a third party claims
that ITUNES is not authorized to sell or otherwise use such COMPANY Content or
Artwork on the Online Store, in which case COMPANY shall cooperate with ITUNES’
reasonable requests towards handling such third party claim.

  7.   Parental Advisory.

If COMPANY provides an appropriate parental advisory warning about a particular
eMaster in the Content File, ITUNES shall conspicuously display such parental
advisory when other information about such eMaster is displayed. COMPANY shall
be responsible for determining parental advisory warning status.

  8.   Payment and Reports.

  (a)   ITUNES shall remit payment to COMPANY for the sale of eMasters in
accordance with the following: (i) the “sale” of each eMaster shall occur when
such eMaster is successfully delivered by ITUNES to an end user; (ii) payments
shall accrue at the time that such eMaster is sold; and (iii) for each eMaster
sold, ITUNES shall pay to COMPANY an amount equal to the wholesale price for the
applicable eMaster (collectively “eMaster Proceeds”).

6 of 26



--------------------------------------------------------------------------------



 



  (b)   ITUNES shall pay eMaster Proceeds to COMPANY in the amount set forth in
a xxxxxx sales report reflecting all sales of eMasters and corresponding eMaster
Proceeds for the particular xxxxxx period (“Sales Report”) and in accordance
with ITUNES standard business practices after the end of each xxxxxx period
during the Term; COMPANY xxxxxx shall provide to ITUNES a valid VAT (if
applicable) eMaster Proceeds invoice accurately based on such Sales Report for
each currency set forth in Exhibit B hereto, and, for invoices in any currency
other than Euros (e.g. GBP), such invoices shall display a foreign exchange rate
to Euros, provided by ITUNES (which exchange rate is for ITUNES’ accounting
purposes only and shall not affect the amount of eMaster Proceeds); and ITUNES
xxxxxx will send payment in the amount set forth in such VAT (if applicable)
eMaster Proceeds invoice within xxxxxx after invoice receipt. ITUNES will make
each Sales Report available to COMPANY via the proprietary LabelConnect site
(free access to which is provided by ITUNES to COMPANY during the Term pursuant
to applicable terms and conditions) and will notify COMPANY via email when each
Sales Report is available. ITUNES may modify the foregoing process in its
reasonable discretion upon xxxxxx written notice. For avoidance of doubt,
eMaster Proceeds shall constitute COMPANY’s full consideration hereunder.    
(c)   ITUNES may withhold any taxes, duties, charges or levies on payments by
ITUNES to COMPANY pursuant to this Agreement as may be required by applicable
law, rule or regulation. ITUNES shall remit any such withheld taxes, duties,
charges or levies to the appropriate tax authority. Despite the foregoing,
provided COMPANY has fully satisfied all requirements to document its
eligibility for a lower or zero rate of withholding tax, including, without
limitation, providing ITUNES with a valid Certificate of Residency, ITUNES shall
withhold based on the lower withholding tax rate, or, if applicable, shall not
withhold.     (d)   Payments made by ITUNES to COMPANY hereunder shall be by
electronic funds transfer (“EFT”), and COMPANY shall be responsible for any of
COMPANY’S bank transaction costs or fees arising from such payment. COMPANY
shall provide ITUNES with COMPANY’S banking information reasonably necessary to
effect payment (on a form to be provided to COMPANY by ITUNES), including but
not limited to:

i. Bank Name

ii. Account Name

iii. Account Number

iv. Routing Number

v. Royalty Accounting Contact: (Name, Address, Email, Fax, Tel.)

  9.   Names and Likenesses; Promotional Use and Opportunities.

  (a)   ITUNES may use the names and authorized likenesses of, and biographical
material concerning, any eMaster artists, bands, producers, directors (in the
case of audio-visual content) and/or songwriters (each, a

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted provisions.

7 of 26



--------------------------------------------------------------------------------



 



      “Talent”), as well as track title and/or album name, and Artwork, in any
ITUNES marketing materials for the sale, promotion and advertising of the
applicable eMaster which is offered for sale on the Online Store under the terms
of this Agreement (e.g., an artist or band name and likeness may be used in an
informational fashion, such as textual displays or other informational passages,
to identify and represent authorship, production credits, and performances of
the applicable artist or band in connection with the authorized exploitation of
applicable eMasters). Further written approval of COMPANY shall be required if
any Talent’s name or likeness is otherwise used as an endorsement of ITUNES, the
Online Store, or other products.     (b)   ITUNES shall have the unrestricted
right to market, promote and advertise the Online Store and content available
for purchase on the Online Store as it determines in its discretion. Without
limiting the foregoing, ITUNES shall have the right to determine which content,
irrespective of any particular record company, label or other content provider
affiliation, would best further the commercial purpose of the Online Store, and
to promote such content more than others.

  10.   Copyright Notices; Ownership.

  (a)   COMPANY may provide a copyright notice (which shall be not more than 21
characters in length) for applicable COMPANY Content and associated Artwork in
the Content File, in which case ITUNES shall include such copyright notice in a
manner that can be viewed prior to purchase of such eMaster. ITUNES shall not
knowingly defeat, impair or alter any watermark in COMPANY Content, including
any related Artwork or materials delivered by COMPANY hereunder.     (b)   As
between the Parties, all right, title and interest in and to (i) the COMPANY
Content, (ii) the eMasters, excluding the Security Solution, (iii) the Clips,
(iv) all copyrights and equivalent rights embodied therein, and (v) all
materials furnished by COMPANY, except as to any rights of ITUNES (whether
pre-existing or under this Agreement), shall remain the property of COMPANY, it
being understood that under no circumstances shall ITUNES have any lesser rights
than it would have as a member of the public.

  11.   Press Release.

Without limiting the provisions of Section 16, COMPANY shall not make or issue
any public statement or press release regarding this Agreement or its subject
matter without prior written approval from ITUNES.

  12.   Data Protection.

  (a)   ITUNES shall use the Security Solution for Regular eMasters, which shall
be no less protective of COMPANY Content than any other security solution
provided by ITUNES for any other sound recordings on the Online Store. If the
Security Solution is compromised such that Regular eMasters have been
unencrypted and are being widely used without

8 of 26



--------------------------------------------------------------------------------



 



      restriction, having an adverse material effect on the commercial intent of
this Agreement xxxxxx. The foregoing shall constitute ITUNES’ sole obligation
and COMPANY’s sole remedy from ITUNES in the event of such a security breach.
For avoidance of doubt, this Section 12(a) shall not apply to Plus eMasters.    
(b)   Despite anything to the contrary, in the event that ITUNES receives notice
of a security breach of the servers or network components that store COMPANY
Content or Artwork on the Online Store such that unauthorized access to COMPANY
Content or Artwork becomes available via the Online Store xxxxxx which shall be
ITUNES’ sole obligation and COMPANY’s sole remedy from ITUNES in the event of
such a security breach.     (c)   COMPANY Content in ITUNES’ control or
possession shall reside on one or more network servers, workstations or
equivalent devices owned or controlled by ITUNES or its contractors, each of
which shall be secured with restricted access.

  13.   Record-Keeping and Audit

  (a)   ITUNES shall maintain and keep complete and accurate books and records
concerning the amounts payable to COMPANY arising from transactions relating to
ITUNES’ sale of xxxxxx.     (b)   Upon reasonable advance written notice xxxxxx
during the Term and for xxxxxx thereafter (the “Audit Period”), COMPANY, at
COMPANY’s sole expense, may appoint an independent certified public accountant
not then engaged in any audit of ITUNES or COMPANY to audit applicable books and
records of ITUNES at ITUNES’ principal place of business in the Territory for
the sole purpose of verifying the amounts due from ITUNES to COMPANY hereunder.
Such audit shall take place during regular business hours, and shall not occur
more than once during any twelve (12) month period. The certified public
accountant shall not be engaged on a contingency-fee basis and must sign and
deliver to ITUNES a confidentiality agreement in a form acceptable to ITUNES
that protects ITUNES’ confidential information no less than the terms of this
Agreement and no less than COMPANY protects its own similar information. COMPANY
may audit information contained in a particular statement only once, and no
audit shall be allowed or conducted for a period spanning less than six
(6) months.     (c)   COMPANY shall be deemed to have consented to all
accountings rendered by ITUNES hereunder, and said accountings shall be binding
upon COMPANY and shall not be subject to any objection by COMPANY for any reason
unless specific objections are provided to ITUNES in writing during the Audit
Period. COMPANY agrees that ITUNES’ books and records contain “Confidential
Information” (as defined below).

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted provisions.

9 of 26



--------------------------------------------------------------------------------



 



  14.   Termination and Effect of Termination.

  (a)   Either Party shall have the right to terminate this Agreement prior to
the expiration of the Term in the event that the other Party (i) becomes
insolvent, (ii) files a petition in bankruptcy, (iii) makes an assignment for
the benefit of creditors, or (iv) breaches any material representation,
obligation or covenant contained herein, unless such breach is cured
prospectively, no later than thirty (30) days from the date of receipt of notice
of such breach, or if not able to be so cured, then resolved to the other
Party’s satisfaction, not to be unreasonably withheld.     (b)   Sections 1, 4,
6b, 8, 10b, 11, 13, 14, 15, 16, 17, and 18 shall remain in full force and effect
following the expiration or earlier termination of this Agreement. The
expiration or earlier termination of this Agreement shall not relieve COMPANY or
ITUNES of its respective obligations to make any payments with respect to the
sale of eMasters in the periods prior to such expiration or termination (and the
associated accounting) in accordance with this Agreement.     (c)   Upon the
expiration or earlier termination of this Agreement, all COMPANY Content,
eMasters, Clips, and Artwork in ITUNES’ possession or control shall be promptly
deleted or destroyed, excluding any archival copies maintained in accordance
with ITUNES’ standard business practices or required to be maintained by
applicable law, rule or regulation.

  15.   Indemnification and Limitation of Liability.

  (a)   ITUNES will indemnify and hold harmless, and upon COMPANY’S request,
defend, COMPANY and its affiliates (and their respective directors, officers and
employees) from and against any and all losses, liabilities, damages, costs and
expenses (including reasonable attorneys’ fees and costs) arising out of a claim
by a third party by reason of: (i) any use by ITUNES of the COMPANY Content or
Artwork in breach of this Agreement; (ii) a breach of any warranty,
representation, covenant or obligation of ITUNES under this Agreement; or (iii)
any claim that the technology used by ITUNES in the Fulfillment Activities
infringes the intellectual property rights of another party. ITUNES will
reimburse COMPANY and its affiliates on demand for any payments actually made in
resolution of any liability or claim that is subject to indemnification under
this Section 15, provided that COMPANY obtains ITUNES’ written consent prior to
making such payments. COMPANY shall promptly notify ITUNES of any such claim,
and ITUNES may assume control of the defense or settlement of such claim.
COMPANY shall have the right, at its expense, to participate in the defense
thereof under ITUNES’ direction.     (b)   COMPANY will indemnify and hold
harmless, and upon ITUNES’ request, defend, ITUNES and its affiliates and
contractors (and their respective directors, officers and employees) from and
against any and all losses, liabilities, damages, costs or expenses (including
reasonable attorneys’ fees and costs) arising out of a claim by a third party by
reason of: (i) a

10 of 26



--------------------------------------------------------------------------------



 



      breach of any warranty, representation, covenant or obligation of COMPANY
under this Agreement; or (ii) excluding the rights that ITUNES is responsible
for under Section 4(b), any claim that any COMPANY Content, Artwork, metadata or
any other materials provided or authorized by or on behalf of COMPANY hereunder
or ITUNES’ use thereof violates or infringes the rights of another party.
COMPANY will reimburse ITUNES and its affiliates on demand for any payments
actually made in resolution of any liability or claim that is subject to
indemnification under this Section 15, provided that ITUNES obtains COMPANY’s
written consent prior to making such payments. ITUNES shall promptly notify
COMPANY of any such claim, and COMPANY may assume control of the defense or
settlement of such claim. ITUNES shall have the right, at its expense, to
participate in the defense thereof under COMPANY’s direction.     (c)   EXCEPT
PURSUANT TO AN EXPRESS INDEMNITY OBLIGATION, IN NO EVENT SHALL EITHER PARTY BE
LIABLE TO THE OTHER PARTY FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL OR SPECIAL
DAMAGES, INCLUDING LOSS OF PROFITS OR PUNITIVE DAMAGES, EVEN IF ADVISED OF THEIR
POSSIBILITY.     (d)   NO WARRANTY OR TERM, EXPRESS OR IMPLIED, STATUTORY OR
OTHERWISE, AS TO THE CONDITION, QUALITY, DURABILITY, PERFORMANCE,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE ONLINE STORE, THE
SECURITY SOLUTION, OR ANY ELEMENTS OF THE FOREGOING IS GIVEN TO, OR SHOULD BE
ASSUMED BY, COMPANY, AND ANY SUCH WARRANTIES AND TERMS ARE HEREBY EXCLUDED.

  16.   Confidentiality.

Each Party acknowledges that by reason of this Agreement it may have access to
certain information and materials concerning the other Party’s business plans,
customers, technology and products that are confidential and of substantial
value to such Party, which value would be impaired if such information were
disclosed to third parties or used for purposes other than as expressly
permitted by this Agreement (referred to in this Agreement as “Confidential
Information”). Each Party agrees to maintain any and all Confidential
Information received from the other, in confidence, and agrees not to disclose
or otherwise make available such Confidential Information to any third party
without the prior written consent of the disclosing Party. Each Party agrees
that Confidential Information shall be disclosed to its employees and other
personnel under its control and supervision for purposes of performing under
this Agreement solely on a need-to-know basis in furtherance of this Agreement,
and solely to those individuals who are bound by a written non-disclosure
agreement having terms no less restrictive than the non-disclosure terms of this
Section 16, unless required by law, or court or governmental order. Confidential
Information shall be deemed to include (i) information marked confidential, if
conveyed in writing, and (ii) information identified orally as confidential, if
conveyed orally. Confidential Information shall not be deemed to include any
information which (a) is publicly known at the time of the disclosure, (b)
becomes publicly known other than by breach of the terms of this Section 16, (c)
becomes known to the receiving Party,

11 of 26



--------------------------------------------------------------------------------



 



without restriction, from a source free of any obligation of confidentiality and
without breach of this Section 16, or (d) is independently developed by the
receiving Party.

  17.   Additional Representations and Warranties of the Parties.

  (a)   Each Party represents and warrants that it has full authority to enter
into this Agreement, and to fully perform its obligations hereunder.     (b)  
Each Party represents and warrants that it owns or controls the necessary rights
in order to make the grant of rights, licenses and permissions herein, and that
the exercise of such rights, licenses and permissions by the other Party hereto
shall not violate or infringe the rights of any third party.     (c)   Each
Party represents and warrants that it shall not act in any manner which
conflicts or interferes with any existing commitment or obligation of such
Party, and that no agreement previously entered into by such Party will
interfere with such Party’s performance of its obligations under this Agreement.
    (d)   Each Party represents and warrants that it shall perform in compliance
with any applicable laws, rules and regulations of any governmental authority.

  18.   General Provisions.

  (a)   No Agency or Joint Venture. The Parties agree and acknowledge that the
relationship between the Parties is that of independent contractors acting as
seller and purchaser. This Agreement shall not be deemed to create a partnership
or joint venture, and neither Party is the other’s agent, partner, employee, or
representative.     (b)   Contractors. ITUNES may contract with third parties to
provide Fulfillment Activities on behalf of ITUNES, provided such third parties
are subject to terms no less restrictive than the terms ITUNES is subject to
under this Agreement. ITUNES shall be responsible for the performance of such
third parties while under ITUNES’ control and supervision.     (c)   Entire
Agreement, Modification, Waiver. This Agreement, including any annexes,
schedules and exhibits hereto, contains the entire understanding of the Parties
relating to the subject matter hereof, and supersedes all previous agreements or
arrangements between the Parties relating to the subject matter hereof. This
Agreement cannot be changed or modified except by a writing signed by the
Parties. A waiver by either Party of any term or condition of this Agreement in
any instance shall not be deemed or construed as a waiver of such term or
condition for the future, or of any subsequent breach thereof. If any provision
of this Agreement is determined by a court of competent jurisdiction to be
unenforceable, such determination shall not affect any other provision hereof,
and the unenforceable provision shall be replaced by an enforceable provision
that most closely meets the commercial intent of the Parties.

12 of 26



--------------------------------------------------------------------------------



 



  (d)   Binding on Successors. This Agreement shall be binding on the assigns,
heirs, executors, personal representatives, administrators, and successors
(whether through merger, operation of law, or otherwise) of the Parties. ITUNES
may assign or transfer any part of this Agreement to an affiliate of ITUNES
without COMPANY’s consent.     (e)   Notices. Any notice, approval, request,
authorization, direction or other communication under this Agreement shall be
given in writing and shall be deemed to have been delivered and given for all
purposes: (i) on the delivery date if delivered personally to the Party to whom
the same is directed or delivered; (ii) upon delivery by confirmed-receipt
facsimile to the appropriate number set forth below (and, further, confirmation
of receipt is made by telephone); (iii) one (1) business day after deposit with
a commercial overnight carrier, with written verification of receipt; or
(iv) five (5) business days after the mailing date, whether or not actually
received, if sent by certified mail, return receipt requested, postage and
charges prepaid, to the address of the Party to whom the same is directed as set
forth below (or such other address as such other Party may supply by written
notice duly given).         If to COMPANY, to the Senior Management contact
specified by COMPANY on the attached Cover Sheet, with a courtesy copy by email
or facsimile, which copy shall not constitute notice, to the Legal/Business
Affairs contact specified by COMPANY on the attached Cover Sheet.         If to
ITUNES, to the Senior Management contact specified on the attached Cover Sheet,
with courtesy copies by email or facsimile, which copies shall not constitute
notice, to the Legal/Business Affairs contacts specified on the attached Cover
Sheet.     (f)   Governing Law. This Agreement shall be governed and interpreted
in accordance with the laws of England & Wales, and the English courts shall be
the sole courts of competent jurisdiction. Both Parties hereby waive the right
to object to the foregoing choice of law or venue.     (g)   Counterparts. This
Agreement may be executed in counterparts, each of which shall be deemed an
original and all of which together shall constitute one and the same document.  
  (h)   Remedies. To the extent permitted by applicable law, the rights and
remedies of the Parties provided under this Agreement are cumulative and in
addition to any other rights and remedies of the Parties at law or equity.    
(i)   Headings. The titles used in this Agreement are for convenience only and
are not to be considered in construing or interpreting the Agreement.     (j)  
No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
Parties hereto and their authorized successors and permitted assigns. Nothing
herein, express or implied, is intended to or shall confer upon any person or
entity, other than the Parties hereto and their authorized

13 of 26



--------------------------------------------------------------------------------



 



      successors and permitted assigns, any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

14 of 26



--------------------------------------------------------------------------------



 



  (k)   Force Majeure. For the purposes of this Agreement, “Force Majeure” shall
mean any event which a Party hereto could not foresee, such as fire, flood, acts
of God or public enemy, Internet failures, earthquakes, governmental or court
order, national emergency, strikes or labor disputes, the effect of which it
could not reasonably prevent or predict and which renders impossible or
impractical the performance of contractual obligations either totally or in
part. The Party invoking a Force Majeure shall notify the other Party within
three (3) business days of its occurrence by accurately describing all the
circumstances of the situation involved and its effect upon the performance of
its contractual obligations. The taking place of a Force Majeure shall have the
effect of suspending the obligations of the Party which has invoked the
provisions of this Section to the extent such obligations are affected by the
Force Majeure. Contractual dates shall be extended for a period equal to the
duration of a Force Majeure. The cessation of a Force Majeure shall be
communicated by notice within three (3) business days of its occurrence by the
Party that invoked it.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized.

                      ITUNES S.à.r.l.       COMPANY    
 
                   
By:
  /s/ Carsten Dierksen       By:   /s/ Greg Scholl    
 
                   
 
              Signature    
 
                    Name: Carsten Dierksen       Name: Greg Scholl     Title:
Business Manager       Title: President & CEO     Date: October 4, 2007      
Date: October 4, 2007     Place of signature: Luxembourg       Place of
signature: New York, NY    

The later of the two dates above (if different) shall constitute the “Signature
Date.”
Please send TWO original signed copies to:
iTunes S.à.r.l.
Attn: iTunes Store Contracts
c/o Apple
1 Infinite Loop, MS 3-ITMS
Cupertino, CA 95014
United States

15 of 26



--------------------------------------------------------------------------------



 



EXHIBIT A
Content Usage Rules
Regular eMasters
End users obtaining Regular eMasters from ITUNES pursuant to the terms of this
Agreement may:

  1.   Burn audio-only single-track Regular eMasters xxxxxx to an audio CD as
part of a playlist.     2.   Use Regular eMasters in applications using
QuickTime.     3.   Store Regular eMasters on up to five (5) Transfer Devices at
the same time.     4.   Subject to Paragraph 3. above, transfer Regular eMasters
to, and/or render from, a Transfer Device or Non-Transfer Device.     5.   Use
Regular eMasters solely for end user’s personal and non-commercial use.

Plus eMasters
End users obtaining Plus eMasters from ITUNES pursuant to the terms of this
Agreement may use Plus eMasters solely for end user’s personal and
non-commercial use.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted provisions.

16 of 26



--------------------------------------------------------------------------------



 



EXHIBIT B-1
Schedule of Wholesale Prices — Audio
Sales in the United Kingdom shall be in Sterling (GBP). Sales in Denmark shall
be in Danish Krone (DKK). Sales in Norway shall be in Norwegian Kroner (NOK).
Sales in Sweden shall be in Swedish Krona (SEK). Sales in Switzerland shall be
in Swiss Francs (CHF). Sales in the remainder of the Territory shall be in
Euros.
Single-Track Wholesale Prices (excluding VAT)

          Regular eMaster   Plus eMaster   Upgrade†
xxxxxx
  xxxxxx   xxxxxx
 
       
xxxxxx
  xxxxxx   xxxxxx

 
† xxxxxx
Multi-Track Album Wholesale Prices (excluding VAT)

          Album Tiers   Regular/Plus Album   Album Upgrade††
Mini-EP**
  xxxxxx*   xxxxxx*
 
  xxxxxx*   xxxxxx*
 
       
EP**
  xxxxxx*   xxxxxx*
 
  xxxxxx*   xxxxxx*
 
       
Budget**
  xxxxxx*   xxxxxx*
 
  xxxxxx*   xxxxxx*
 
       
Back**
  xxxxxx*   xxxxxx*
 
  xxxxxx*   xxxxxx*
 
       
Mid/Front**
  xxxxxx*   xxxxxx*
 
  xxxxxx*   xxxxxx*
 
       
Front Plus**
  xxxxxx*   xxxxxx*
 
  xxxxxx*   xxxxxx*
 
       
Multi-CD Sets**
  xxxxxx*   xxxxxx*

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted provisions.

17 of 26



--------------------------------------------------------------------------------



 



 

*   Notwithstanding anything to the contrary herein (including any album tier
designation pursuant hereto), xxxxxx.   **   COMPANY may select the xxxxxx tier
only for xxxxxx may be used solely for xxxxxx. In addition, the xxxxxx tier may
be used solely where the xxxxxx. ITUNES may in its discretion waive, on a
case-by-case basis, any of the restrictions set forth in this paragraph.   ††  
xxxxxx.

For avoidance of doubt, COMPANY shall have the right to designate the album tier
(subject to any limitations regarding the use of such tier) for each multi-track
album of COMPANY Content delivered by COMPANY to ITUNES. In the event COMPANY
does not designate an album tier for a particular multi-track album, such
multi-track album shall be deemed designated xxxxxx until such time as COMPANY
designates a different album tier. COMPANY may change the designated album tier
for a particular multi-track album xxxxxx during the Term. ITUNES may in its
discretion make available additional multi-track album tiers during the Term.
xxxxxx
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted provisions.

18 of 26



--------------------------------------------------------------------------------



 



EXHIBIT B-2
Schedule of Wholesale Prices — Videos
Sales in the United Kingdom shall be in Sterling (GBP). Sales in Denmark shall
be in Danish Krone (DKK). Sales in Norway shall be in Norwegian Kroner (NOK).
Sales in Sweden shall be in Swedish Krona (SEK). Sales in Switzerland shall be
in Swiss Francs (CHF). Sales in the remainder of the Territory shall be in
Euros.
Single Video Wholesale Prices (excluding VAT)

      Regular/Plus eMaster   Video Upgrade†
xxxxxx
  xxxxxx
 
   
xxxxxx
  xxxxxx

 
† xxxxxx.
Other Products
If ITUNES at any time during the Term exercises its discretion under Section
3(b) to accept additional product configurations, then ITUNES will make
available one or more wholesale price tiers for such additional products. If
multiple tiers are made available, COMPANY shall have the right to designate any
applicable tier for each product of COMPANY Content delivered by COMPANY to
ITUNES; provided that COMPANY may change the designated tier for a particular
product xxxxxx during the Term. Notwithstanding anything to the contrary herein
(including any wholesale price tier made available by ITUNES or tier designation
by COMPANY), the wholesale price for any product xxxxxx.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted provisions.

19 of 26



--------------------------------------------------------------------------------



 



EXHIBIT C-1: Audio
Clips
Clips may be xxxxxx. If Clips are not provided by COMPANY, they may be created
by ITUNES from the xxxxxx of the applicable eMaster.
Format / Formatting
ITUNES may convert COMPANY Content into eMasters in any format using any encoder
xxxxxx for sale on the Online Store under the terms of this Agreement so long as
the sound quality and integrity, attributable to such format or encoder, of
COMPANY’S eMasters having the Security Solution and COMPANY’s eMasters having no
Security Solution, respectively, is commensurate with the sound quality and
integrity of third party eMasters that are similarly (i.e., either with or
without the Security Solution, as the case may be) made available for sale on
and delivered from the Online Store.
Delivery Format
COMPANY shall deliver COMPANY Content to ITUNES xxxxxx.
Delivery Method
COMPANY Content shall be delivered to ITUNES using either the proprietary iTunes
Producer software (access to which is provided by ITUNES to COMPANY during the
Term pursuant to applicable terms and conditions), a secure FTP site address
provided by ITUNES to COMPANY, rsync over SSH, or such other delivery means as
may be reasonably requested by ITUNES or mutually agreed between the Parties
from time to time. COMPANY acknowledges and agrees that use of iTunes Producer
requires certain Mac hardware and software (current required specifications,
which are subject to change as iTunes Producer is upgraded or otherwise, are
available on the LabelConnect site).
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted provisions.

20 of 26



--------------------------------------------------------------------------------



 



EXHIBIT C-2: Videos
Clips
Clips may be xxxxxx or xxxxxx. Clips may be created by ITUNES from the
applicable COMPANY Content.
Format / Formatting
ITUNES may convert COMPANY Content into eMasters and Format them for sale and
delivery from the Online Store as follows: xxxxxx.
Delivery Format
COMPANY shall deliver each Content File of COMPANY Content to ITUNES (or a third
party vendor designated in writing by ITUNES), using the highest source quality
available, as follows: xxxxxx.
Delivery Method
COMPANY Content shall be delivered to ITUNES (or a third party vendor designated
in writing by ITUNES) as follows: xxxxxx.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted provisions.

21 of 26



--------------------------------------------------------------------------------



 



EXHIBIT D
Music Videos
The following additional or modified terms and conditions shall apply to the
sale of permanent downloads of music videos under the Agreement. In all other
respects the terms and conditions of the Agreement shall apply equally to music
videos. Solely for purposes of this Exhibit D:

1.   Sections 1(n), 1(o) and 1(p) shall state, respectively:       (n) Regular
COMPANY Content” means music videos, including, without limitation, audio and
video files, owned or controlled by COMPANY and in which COMPANY has cleared (as
provided in Section 4 below) the necessary rights to authorize electronic sales
and audio-visual performances in Regular eMaster format by ITUNES pursuant to
the terms of this Agreement.       (o) “Plus COMPANY Content” means music
videos, including, without limitation, audio and video files, owned or
controlled by COMPANY and in which COMPANY has cleared (as provided in Section 4
below) the necessary rights to authorize electronic sales and audio-visual
performances in Plus eMaster format by ITUNES pursuant to the terms of this
Agreement.       (p) “COMPANY Content” means Regular COMPANY Content and Plus
COMPANY Content. All music videos that are provided by or on behalf of COMPANY
to ITUNES are deemed owned or controlled by COMPANY and cleared by COMPANY as
provided in Section 4 below.   2.   Section 3(b) shall state: COMPANY shall make
all COMPANY Content that COMPANY authorizes herein for sale on the Online Store
available as single videos. From time to time during the Term, ITUNES may in its
discretion decide to accept additional product configurations (e.g., multi-video
albums) from COMPANY, in which case COMPANY may, in its discretion, offer to
make particular COMPANY Content available for sale on the Online Store in such
product configurations.   3.   Section 4 shall state:

  (a)   Except as provided in Section 4(b) below, COMPANY shall be responsible
for: (i) obtaining all rights of, and all waivers of any applicable moral or
similar rights by, artists, performers, writers, producers, directors and any
other third party rights holders necessary for ITUNES’ unencumbered sale,
promotion, storage, distribution and other use as authorized hereunder of
COMPANY Content, Artwork, metadata and/or any other materials provided to ITUNES
by COMPANY; and (ii) making corresponding full and timely payments of all
royalties, residuals, participation payments, repeat fees and/or other sums
payable for such rights and/or waivers, and all payments that may be required
under any collective bargaining, union or guild agreements related to the
COMPANY Content or its exploitation or other use hereunder, including any
similar payments which are not now but hereafter become payable.     (b)  
ITUNES shall be responsible for: (i) obtaining the reproduction (i.e.,
mechanical), public performance and communication to the public rights in the
musical compositions embodied in COMPANY Content as may be reasonably necessary

22 of 26



--------------------------------------------------------------------------------



 



for ITUNES’ sale, promotion, storage, distribution and other use as authorized
hereunder of COMPANY Content (“Author’s Rights”); and (ii) making corresponding
full and timely payments of all royalties and/or other sums payable for such
rights, including any similar payments which are not now but hereafter become
payable. Notwithstanding the foregoing, to the extent that COMPANY owns or
controls any part of such rights (whether directly or indirectly), COMPANY shall
not withhold such rights in any way that could frustrate the purpose of this
Agreement. The Parties acknowledge that the wholesale prices set forth in
Exhibit B-2 reflect a deduction for Author’s Rights at the prevailing
industry-wide royalty rates (currently estimated at eight percent (8%) of retail
price) and that, in the event that higher or lower prevailing industry-wide
royalty rates are established (whether by a court or tribunal within the
Territory or through negotiations), then the wholesale prices set forth in
Exhibit B-2 shall be prospectively reduced or increased (as the case may be)
using such established industry-wide royalty rates.

4.   The following shall be added to Section 10(b): Upon written request, ITUNES
shall provide a copy of each eMaster to COMPANY; provided, however, that COMPANY
may not use any such eMaster in any manner except for purposes of securing
ownership in copyright.   5.   The words “sound recordings” in Section 12(a)
shall be replaced by “music videos.”   6.   All references to Exhibits B-1 and
C-1 shall instead be to Exhibits B-2 and C-2, respectively.

23 of 26



--------------------------------------------------------------------------------



 



EXHIBIT E
Complete My Album
Notwithstanding any other provisions of this Agreement, the following terms
shall apply to any CMA Offers and CMA Transactions (as defined below):

1.   Definitions:

(a) “Purchased Track” means a track or video previously acquired by a customer
from the Online Store by (i) purchase by any payment means or (ii) through a
promotional download, so long as ITUNES paid to COMPANY the appropriate
wholesale price under this Agreement for such download.
(b) “CMA Album” means an album with which one or more Purchased Tracks are
“associated” (as provided in paragraph 3 below).
(c) “Remaining Tracks” means all tracks or videos contained on a CMA Album,
other than any Purchased Tracks.
(d) “CMA Offer” means the option by a particular customer to purchase the
Remaining Tracks of a CMA Album as a bundle — i.e., to “complete” that album —
at a specified bundle price.
(e) “CMA Transaction” means the purchase by a customer of the Remaining Tracks
of a particular CMA Album as a bundle at a specified bundle price.
(f) “Advance Single” means a single track released on the Online Store in
advance of the release of the corresponding album (e.g., a radio edit or
pre-release single).
(g) “Subsequent Album” means the album, released subsequent to an Advance
Single’s release, on which the Advance Single was included upon the album’s
release.

2.   Authorization of CMA Offers and Transactions. ITUNES is hereby authorized
to make CMA Offers and conclude CMA Transactions as provided in this Exhibit.  
3.   “Associated” Purchased Tracks and CMA Albums.

(a) Except as provided in paragraphs 3(b)-(e) below, a Purchased Track is only
deemed “associated” with the album on the Online Store off of which it was
acquired by the customer.
(b) For Advance Singles, the Subsequent Album shall be deemed to be the
“associated” CMA Album. If only one (unmarked) version of the Advance Single was
offered, and both clean and explicit versions of the Subsequent Album are
offered on the Online Store, then each such version of the Subsequent Album
shall be deemed to be a CMA Album “associated” with the Advance Single.
(c) If standard and deluxe versions of an album are offered on the Online Store,
then each such version of the album shall be deemed to be a CMA Album

24 of 26



--------------------------------------------------------------------------------



 



“associated” with any Purchased Track acquired off of either version of the
album.
(d) A redelivered album shall be deemed to be a CMA Album “associated” with any
Purchased Track that was acquired off of any version of that same album that was
previously available (but is no longer available) on the Online Store under the
authority of COMPANY. ITUNES will use commercially reasonable efforts to create
automated “matching” such that CMA Offers involving redelivered albums are made
available to customers consistent with this subparagraph.
(e) A Purchased Track originally purchased in Regular eMaster format off of the
Regular eMaster version of a particular album, and then subsequently upgraded to
Plus eMaster format, shall thereafter also be deemed “associated” with the Plus
eMaster version of that album.
(f) To the extent a customer is presented with more than one CMA Offer with
respect to the same Purchased Track (because more than one album is deemed a CMA
Album “associated” with such Purchased Track hereunder), the customer may only
select one such option. In no event may one Purchased Track be applied to more
than one CMA Transaction.

4.   Partial Albums. Only full albums (including video albums) available for
sale on the Online Store are eligible to be CMA Albums. Partial albums are not
eligible.   5.   Time Limits.

(a) A CMA Offer for a particular CMA Album may be made available to a customer
only for a period of xxxxxx from the date that customer acquired his or her
first Purchased Track associated with that CMA Album (except as provided in
subparagraph (b) below); provided that, for a period of xxxxxx from the date CMA
Offers are first made available on the Online Store, CMA Offers may be made
available to each customer for CMA Albums associated with any of that customer’s
Purchased Tracks, regardless of when the Purchased Tracks were acquired.
(b) In the case of a customer who acquired an Advance Single before the
corresponding Subsequent Album became available on the Online Store, a CMA Offer
for that Subsequent Album may be made available to that customer only for a
period of xxxxxx from the date the Subsequent Album became available on the
Online Store.

6.   Wholesale Price. ITUNES will pay COMPANY the CMA Wholesale Price (as
defined in this paragraph) for each CMA Transaction. The CMA Wholesale Price
will equal the wholesale price under this Agreement for the CMA Album in effect
at the time of the CMA Transaction (“Regular Wholesale Price”) less the sum of
the wholesale prices ITUNES previously paid for the Purchased Tracks to

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted provisions.

25 of 26



--------------------------------------------------------------------------------



 



COMPANY; provided, however, that the CMA Wholesale Price in no event shall be
less than the wholesale price under this Agreement for a single track (a single
music video in the event the CMA Album is a video-only album) in effect at the
time of the CMA Transaction. For avoidance of doubt, ITUNES may determine retail
prices on the Online Store, including retail prices for CMA Transactions,
entirely at its sole discretion.

7.   Reporting. Each CMA Transaction will be reflected on sales and royalty
reports as follows: (i) a new sale of the full CMA Album at the Regular
Wholesale Price, identified as a CMA sale; and (ii) a return (i.e., negative
royalty) for each Purchased Track contained on the CMA Album in the amount
ITUNES previously paid for the Purchased Track to COMPANY, each identified as a
CMA return.

26 of 26